DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pankajakshan et al. (US20140092721) (hereinafter Panka) in view of Sylvain (US20130064106).
Per claim 1, Panka discloses a system to enable handoffs between WiFI networks and cellular data networks, the system comprising: a special platform including a processing unit and a memory unit, the memory unit including instructions that when executed by the processing unit provide a second line service  (paragraph 0058, i.e. processing circuitry, memory, software, and network communication interfaces and links) and further being configured to: receive a call initiation from a first subscriber device  a communication session is established between two mobile communication devices when the first registered mobile communication device transmits a SIP invite message indicating the second registered mobile communication device. The CSCF receives the invite message, processes the invite message to determine the second registered mobile communication device), wherein the second subscriber device is operating on a private WiFi network (paragraph 0062, i.e. communication links 101 and 103 use the air or space as the transport media.  Communication links 101 and 103 may use various protocols such as  [WIFI]); receive a transfer to cellular data session initiation protocol (SIP) registration with a new IP address from the second subscriber device when the second subscriber loses the WiFi network connection (paragraph 0018 and 0062, i.e. CSCF 112 is able to re-establish the dropped communication session once communication device 104 re-registers. For example, communication device 104 may transfer a SIP registration request when the device is ready to re-register and authorizes network address for communication device 104, see paragraph 0062 for WIFI connection); but fails to explicitly disclose transition the call between the first subscriber device and the second subscriber device to an available cellular data network.
In an analogous field of endeavor, Sylvain discloses transition the call between the first subscriber device and the second subscriber device to an available cellular data network (paragraph 0039, Fig 7, i.e. the wireless connection with PS network is deemed as poor, or spotty and mobile client 106 may then instruct service node 118 to route the call via mobile GS network 110, MSC 112 receives the SIP invite and alerts, using standard cellular techniques, mobile device 104 over mobile GS network 110 at step 720.  The mobile device 104 may then answer the call. The call is established between mobile devices 102 and 104 and delivered in GS mode via GS network 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Sylvain into the invention of Panka, where Panka provides a Session Initiation Protocol (SIP) system controls an Internet Protocol 
(IP) communication session between a first communication device and a second communication device and Sylvain provides methods, systems, and computer readable media for the automatic transfer of mobile calls between wireless packet switched (PS) and guaranteed service (GS) networks based on 
	Per claim 2, the combination discloses the system of claim 1,  Sylvain discloses further comprising a WiFi fixer module, wherein the WiFi fixer module can be loaded into the second subscriber device (paragraph 0020, client 106) , the WiFi fixer module being configured to: periodically check for the validity of a WiFi network; if a call is active on the WiFi network at the second subscriber device (paragraph 0020, i.e. during a call between mobile devices 102 and 104, mobile client 106 may wirelessly access available PS network(s) to continuously monitor and/or analyze the QoS associated with the PS connection by monitoring a parameter or measurement associated with QoS )and the WiFi network is not valid, transmitting the transfer to cellular data SIP registration with the new IP address to the special platform (paragraph 0020, i.e. QoS parameter fails to meet a minimum quality threshold, the mobile call may be transferred and/or remain in the GS network and 0039, i.e. At step 718, service node 118 sends a SIP invite to MDN, the mobile identity in the mobile GS network.  MSC 112 receives the SIP invite and alerts, using standard cellular techniques, mobile device 104 over mobile GS network 110, same rationale as explained in claim 1).
	Per claim 3, refer to the same rationale as explained in claim 2 (Sylvain reference, can switch from various technologies, transfer from cellular to WIFI network, see paragraphs 0030 and 0032) .
	Per claim 4, the combination discloses the system of claim 1, further Sylvain discloses  comprising a WiFi fixer, wherein the WiFi fixer module can be loaded into the second subscriber device, the WiFi fixer module (paragraph 0020, i.e. mobile application or client 106 residing on mobile device 104 may become activated)being configured to: provide a user interface to enable a user to select whether to place a call over the WiFi network or the cellular data network (paragraph 0023, GS network or PS network[WIFI]); receive a selection for calls to default the WiFi network (paragraph 0023, i.e. the Wi-Fi interface may be turned off as a default, thus waking mobile client 106 may activate or turn on the Wi-Fi interface); detecting that a call has been initiated by the second subscriber device; periodically checking that status of the WiFi network (paragraph 0023, i.e. activating mobile client 106 may include a trigger or alert for waking the client 106 up locally, for example, via a mobile GS network call event.  Alternatively, a 
back to mobile GS network 110 where the QoS of PS network 114 fails to meet the minimum quality threshold and the call transfer is illustrated at steps 326 to 332.  For example, a SIP invite may be sent from mobile client 106 to service node at step 326 over the available PS network); if the WiFi network becomes valid during a call over the cellular data network and the user has selected calls to default to the WiFi network (paragraph 0023, i.e. the Wi-Fi interface may be turned off as a default, thus waking mobile client 106 may activate or turn on the Wi-Fi interface) , transmitting the transfer to WiFi SIP registration to the special platform (paragraph 0033, Fig 3b, i.e. service node 118 may drop the original call leg 
established over the mobile GS network by sending a BYE message in step 334 and Step 338 depicts the resulting voice path, where the delivery mode of the call has successfully been transferred from mobile GS network 110 to an available PS network[WIFI]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Sylvain into the invention of Panka, in order to provide better quality of service with reliable applications[ via Wifi clients activated on the mobile device] and systems for facilitating calls  between PS or GS networks or wireless and cellular networks due to lost or poor service paragraphs 0004-0006 and 0023.
Per claim 5, refer to the same rationale as explained in claim 4.
Per claim 6, refer to the same rationale as explained in claim 1.
Per claim 7, refer to the same rationale as explained in claim 2.
Per claim 8, refer to the same rationale as explained in claim 3.
Per claim 9, refer to the same rationale as explained in claim 4.
Per claim 10, refer to the same rationale as explained in claim 5.
Per claim 11, refer to the same rationale as explained in claim 1.
Per claim 12, refer to the same rationale as explained in claim 2.
Per claim 13, refer to the same rationale as explained in claim 3.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Sylvain into the invention of Panka, in order to provide better quality of service with reliable applications[ via Wifi clients activated on the mobile device] and systems for facilitating calls  between PS or GS networks or wireless and cellular networks[includes fixed and  wireless access], where due to lost or poor service, see Sylvain, paragraphs 0004-0006, 0022 and 0023.
Per claim 15, refer to the same rationale as explained in claim 14(GS network with cellular and wireless access, paragraph 0022, Fig 1, ref.110 and 112).
Per claim 16, the combination discloses the system of claim 13, where Sylvain discloses in the selected WiFi network is determined by the second subscriber device (paragraph 0020, i.e. if the QoS parameter is favorable, that is, meets or exceeds a given minimum quality threshold, mobile client 106[via  second device 104] may then initiate a call transfer to automatically transfer the mobile call to the PS network from the GS network based upon the comparison of the QoS parameter to the minimum threshold) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Sylvain into the invention of Panka, in order to provide better quality of service with reliable applications[ via Wifi clients activated on the mobile device] and systems for facilitating calls  between PS or GS networks or wireless and cellular networks due to lost or poor service paragraphs 0004-0006 and 0020.
Per claim 17, refer to the same rationale as explained in claim 16(paragraph 0020, i.e. the minimum quality threshold may include any predetermined value that may be set and maintained by the user or OTT service provider).
Per claim 18, refer to the same rationale as explained in claim 11.

Per claim 20, refer to the same rationale as explained in claim 13.
Per claim 21, refer to the same rationale as explained in claim 20(switching and transitioning or transferring is similar and includes request which from/ to various technologies cellular or wifi and etc.).
Per claim 22, refer to the same rationale as explained in claim 21.
Per claim 23, refer to the same rationale as explained in claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.